Case 18-55697-lrc   Doc 236   Filed 12/05/19 Entered 12/05/19 16:50:07   Desc Main
                              Document      Page 1 of 7
Case 18-55697-lrc   Doc 236   Filed 12/05/19 Entered 12/05/19 16:50:07   Desc Main
                              Document      Page 2 of 7
Case 18-55697-lrc   Doc 236   Filed 12/05/19 Entered 12/05/19 16:50:07   Desc Main
                              Document      Page 3 of 7
Case 18-55697-lrc   Doc 236   Filed 12/05/19 Entered 12/05/19 16:50:07   Desc Main
                              Document      Page 4 of 7
Case 18-55697-lrc   Doc 236   Filed 12/05/19 Entered 12/05/19 16:50:07   Desc Main
                              Document      Page 5 of 7
Case 18-55697-lrc   Doc 236   Filed 12/05/19 Entered 12/05/19 16:50:07   Desc Main
                              Document      Page 6 of 7
Case 18-55697-lrc   Doc 236   Filed 12/05/19 Entered 12/05/19 16:50:07   Desc Main
                              Document      Page 7 of 7
